Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to a substrate treatment method non-elected without traverse.  Accordingly, claims 9-15 been cancelled.

In the amendment filed on 11/08/21, applicants have amended claims 1 and 16.  The 112 2nd rejection has been withdrawn in view of the amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as explained in the action sent on 08/06/21, the subject matter claims 1, 3-8 and 16-19 is allowable because prior art of record, fails to teach each limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed configuration of substrate treatment device comprising, inter alia (see claim 1), a dilutor configured to dilute a first liquid containing a metal ion and exhibiting acidity; a pH changer configured to change a potential Hydrogen (pH) of the diluted first liquid to provide a plurality of metal hydroxides from the metal ion; a first branch flow path provided between the dilutor and the pH changer; and a second branch flow path configured to discharge the diluted first liquid from the dilutor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/